Citation Nr: 1030291	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected migraine headaches, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1986 to August 1993.  Service in Southwest Asia during 
the Persian Gulf War is indicated by the evidence of record.

In an August 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska granted 
service connection for headaches due to an undiagnosed illness.  
A 10 percent disability rating was established.  The Veteran's 
disability rating was later increased to 30 percent by the RO in 
a December 2000 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
which continued the assigned 30 percent disability rating for the 
Veteran's headaches. 

In September 2007 the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement of 
the case was issued in October 2008 by the VA Appeals Management 
Center (AMC) which continued the denial of the claim.

In April 2009, the Board remanded the Veteran's claim.  The AMC 
continued the previous denial of the claim in an April 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected headaches are manifested by 
migraines with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 

2.  The evidence does not show that the Veteran's service-
connected migraine headaches disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for migraine 
headaches, but no greater, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2009).

2.  Application of extraschedular provisions for the service-
connected migraine headaches is not warranted.  38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected migraine headaches.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in September 2007 and April 2009, the Board 
remanded this claim and ordered the Veterans Benefits 
Administration (VBA) to provide proper notice to the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA), obtain 
all pertinent VA and private treatment records since December 
2004 and associate such with the Veteran's claims folder, and 
schedule the Veteran for a VA examination to determine the 
current severity of his migraine headaches.  The Veteran's claim 
was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, in June 2009, the AMC sent a 
letter to the Veteran requesting that he identify all private and 
VA medical examinations and treatment since December 2004.  
Further, the Veteran was provided a VA examination in August 2009 
to determine the current severity of his migraine headaches.  The 
Veteran's migraine headaches claim was readjudicated via the 
April 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in June 2005, and the AMC provided notice with respect to 
the effective-date element of the claim, by a letter mailed in 
October 2007.  Although the June 2005 and October 2007 VCAA 
letters were provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of these letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claim in October 2008 and April 2010 SSOC's.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, a 
statement dated in April 2005 from his then-supervisor, service 
treatment records, as well as postservice VA treatment records.  

The Veteran was afforded VA examinations in December 2004 and 
August 2009.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, reviewed his claims folder, documented his current 
medical conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's disability under the appropriate diagnostic criteria.  
The Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his August 2005 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The Veteran's headache disability is currently rated under 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2009) [migraine].

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue [migraine headaches].

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  A noncompensable evaluation is 
assigned for migraine headaches with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to define 
"prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999), 
in which the Court quoted Diagnostic Code 8100 verbatim but did 
not specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" is 
defined as "utter physical exhaustion or helplessness."

The Veteran's service connected migraine headaches disability is 
currently rated as 30 percent disabling, which is indicative of 
characteristic prostrating attacks occurring on an average once a 
month.  To obtain a 50 percent rating, he must demonstrate 
migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.

The Board notes that the Veteran submitted a calendar from August 
2004 to November 2004 documenting the occurrences of his migraine 
headaches.  The number of migraines he suffered in each month are 
as follows: one in August, two in September, four in October, and 
one in November.   

The Veteran was afforded a VA examination in December 2004.  The 
Veteran reported that his headaches occurred once or twice a week 
and were severe two to three times a month, and last two to three 
hours in duration and were moderately disabling.  He reported 
that the pain started in the back of his head and extended into 
his neck.  When he gets the headaches at home, he lies in a dark, 
quiet place, and will also use a butalbital containing compound 
for treatment.  If the Veteran was at work and suffered a severe 
headache, the pain may only persist for an hour, but it may 
become so severe to the point that the Veteran would have to 
leave work and go home.  This particularly occurred if the 
headaches started in the morning.  

The Veteran denied any prodromal symptoms or aura.  He was 
unaware of any precipitant of his headache, which may occur on 
any day of the week and at any time of day.  However, the pain 
occasionally woke him from sleep and could be present shortly 
after waking.   The Veteran attempted to change his sleeping 
posture with no benefit.  Notably, the pain began in the 
suboccipital and neck region and may be associated with neck 
stiffness, and radiated from the base of the neck to the upper 
back.  The Veteran described the pain as sharp and constant, but 
at other times pounding.  He further reported that the pain was 
persistent with the bad headaches, but it throbbed and was less 
severe with the "regular" headache, which eased off on its own.  
He said that twice a month, especially with the headaches present 
upon waking in the morning, he would suffer nausea and half of 
those occasions, he may vomit.  He denied vertigo, impairment of 
sensation, loss of power and motion sickness or abdominal pain.  
He stated that daily activities are inhibited by the severity of 
his head pain, which was made worse by noise and light.  He 
denied interval symptoms, but also stated that he suffers fatigue 
with the headaches, which wakes him from sleep and prevent him 
from having a full night of sleep before attempting to go to 
work.  

Upon physical examination, although the VA examiner noted 
developmental smallness of the left face for quarter and 
palpebral fissure, the report contains essentially normal 
findings.  Further, the VA examiner reported a change in the 
frequency and duration of the Veteran's headaches since the 
previous examination in 1998, and noted the Veteran's use of the 
butalbital-caffeine compound, which is known to be associated 
with headache transformation.  He therefore diagnosed the Veteran 
with a chronic daily headache disability, transformed type, 
rather than a migraine headache disability.  He referred the 
Veteran to an institution equipped with headache diagnostic and 
treatment facilities with the expectation that over the course of 
some months it would be possible to remove him from the "highly 
habituating" butalbital and introduce him to a more rational 
program which would likely keep him comfortable and not dependent 
upon the butalbital.

In April 2005, the Veteran's then-supervisor, L.W., submitted a 
statement detailing the severity of the Veteran's migraine 
headaches.  Specifically, she stated that since the Veteran was 
under her supervision in December 2002, the Veteran used either 
sick or annual leave four to five days a month on average because 
of his migraines.  She further reported that the migraines were 
usually completely prostrating and interfered with his 
employment, and that the Veteran had experienced less severe 
migraines on a more frequent basis that temporarily interfered 
with his then-current position.  

The Veteran mentioned in his July 2005 VA Form 9 that the 
frequency of symptoms associated with his headaches, to include 
pain, occurred two to three days per week and lasted from one to 
three hours, and were completely prostrating once or twice per 
week as demonstrated by his use of four or five days of sick 
leave and interference with his employment.  
 
The Veteran was provided a VA examination in August 2009.  He 
complained of more severe, frequent headaches due to a more 
stressful job.  He stated that the headaches occurred three to 
four times per week, with the severity between, on a scale of one 
to ten with ten the most severe, four to nine.  The severe 
headaches occurred two to three times per week and were 
prostrating.  He was unable to identify any particular triggers 
for the headaches.  However, they started in the morning in the 
occipital region of his head and radiated throughout his whole 
head.  The headaches could also occur during the night which 
caused the Veteran to wake up.  The Veteran described a throbbing 
type of pain, and reported nausea but rarely vomiting.  He denied 
any visual disturbances, but did have increased sensitivity to 
light and sound during these headaches.  If he was at home and 
the migraines occurred, he would take one or two of his 
butalbital/acetaminophen/caffeine pills and go to a dark, quiet 
area of his basement and lay down for a couple of hours until the 
headache goes away and would not try to perform any daily 
activities.  If he was at work, he would take his medication, go 
to his car, and then lay down for an hour before he had to return 
to work.  He stated that the headache was only slightly 
diminished when he returned to work and had to resume his 
supervisory functions.  Further, he reported that he could no 
longer call in sick as often because of the headaches, but had 
missed ten to fifteen days in the past twelve months.  The 
Veteran denied any trauma to his head, a history of seizures, a 
history of chronic sinus problems, and hypertension or muscle 
tension headaches.  

A physical examination of the Veteran conducted in conjunction 
with the VA examination revealed essentially normal findings.  
The VA examiner diagnosed the Veteran with migraine headaches 
occurring three to four times per week, prostrating in nature two 
to three times per week.    

After reviewing the totality of the evidence, the Board finds 
that the Veteran's service-connected migraine headache disability 
results in frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See, e.g., the 
statement from L.W. dated in April 2005.  The various symptoms 
such as nausea, photophobia, phonophobia, pain, etc. are 
representative of severe headaches which would reasonably be 
expected to be described as completely prostrating.  The Board 
further notes that the attacks have been completely prostrating 
and prolonged.  Notably, the Veteran has stated that his severe 
headaches occur two to three times per week and last up to three 
hours in length.  Additionally, he stated that when he suffers 
from the headaches, he has to continuously medicate himself and 
lay down in a dark, quiet room, which clearly impairs his daily 
activities.  Moreover, despite taking medication for his 
headaches throughout the course of the period under 
consideration, the Veteran's headaches still cause nausea and 
infrequent vomiting.  They also force him to stay medicated and 
in bed for prolonged periods of time as well as impair his sleep.  

The evidence further supports a finding that the headaches are 
consistent with severe economic inadaptability, as is required 
for a higher rating of 50 percent.  While the Veteran has 
maintained employment and is currently working, he continues to 
experience frequent headaches while at work.  Despite regular 
medication, he has a history of missing work.  Further, the 
Veteran has stated that he cannot take more sick leave due to his 
headaches.  See the August 2009 VA examination report.  The 
evidence of record also indicates that the Veteran's headaches 
have impacted his ability to perform many of the tasks of his job 
because he has occasionally had to go home when they occur.  His 
headaches have added stress to his job and have made him 
physically ill.  Moreover, the Veteran's supervisor, L.W., has 
stated that the Veteran's headaches have interfered with his 
employment.  The Board finds that taking medication frequently, 
missing work due to headaches, and experiencing nausea, 
photophobia, phonophobia, and pain when the headaches are 
suggestive of severe economic inadaptability.  The Board 
concludes that the preponderance of the evidence shows that the 
Veteran's headaches are productive of severe economic 
inadaptability.  

The Board therefore finds that the symptoms of the Veteran's 
headaches more nearly approximate the criteria for a 50 percent 
rating.  The Veteran's headaches are more frequent than the once 
per month envisioned by the 30 percent rating.  Furthermore, the 
headaches are shown to be completely prostrating and prolonged as 
well as productive of severe economic inadaptability.  Thus, an 
increased rating of 50 percent is warranted for migraine 
headaches.   38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2009).   
The Board observes that a schedular rating in excess of 50 
percent is not available for headaches under these rating 
criteria.  
 
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the Veteran reported to the December 2004 VA 
examiner a radiating pain from the base of his neck throughout 
his upper back as a result of his migraine headaches.  A 
neurological examination of the Veteran's upper and lower 
extremities conducted at that time revealed reflexes of the jaw, 
deltoid, biceps, triceps, brachioradialis, fingers, knees, 
hamstrings, and ankles obtained at a level of 1+.

However, the medical evidence of record does not indicate 
neurological impairment sufficient to warrant a separate 
disability rating.  Notably, the Veteran has not reported any 
radiating pain throughout his upper back as a result of the 
migraine headaches since the December 2004 VA examination.  
Further, upon examination, the December 2004 VA examiner noted 
preservation of pinprick touch, temperature, position, and 
vibration throughout.  Moreover, the August 2009 VA examiner 
indicated normal deep tendon reflexes in the upper and lower 
extremities at a level of 2+ throughout.  Strength against 
resistance was 5/5 in all the major muscle groups of all the 
extremities symmetrically.  Sensation was intact to vibration and 
to light touch monofilament testing in all extremities.  Based on 
this record, and although not necessarily disputing that certain 
symptoms may have been present in the Veteran's bilateral upper 
and lower extremities, the Board finds that separate ratings for 
neurological impairment of the bilateral upper and lower 
extremities are not warranted.   

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's migraine 
headaches disability was more or less severe during the appeal 
period.  Specifically, as discussed above, the December 2004 and 
August 2009 VA examination reports, as well as the lay statements 
of the Veteran and L.W. indicate that the Veteran's migraine 
headaches have remained relatively consistent throughout the 
period.  Notably, the competent and credible evidence 
demonstrates that the migraines have been frequent, completely 
prostrating, and productive of severe economic inadaptability.  
As such, there is no basis for assigning the Veteran a disability 
rating other than the newly assigned 50 percent for any time 
during the course of this appeal.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected migraine headaches disability.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  Although the evidence of record does not 
specifically indicate the Veteran's employment, it appears that 
his position is a supervisor.  See the August 2009 VA examination 
report.  The Board observes that the Veteran reported to the 
August 2009 VA examiner that he had missed ten to fifteen days of 
work in the past twelve months due to his service-connected 
migraines, and that he was not able to use more sick days than 
that.  The Board notes that it has no reason to doubt that the 
Veteran's migraine headaches symptomatology adversely impacts his 
employability; however, this is specifically contemplated by the 
newly assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected migraine headaches.

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In granting the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected migraine 
headaches disability.  On the contrary, he reported to the August 
2009 VA examiner that he is a supervisor at his place of 
employment.  Accordingly, the issue of TDIU has not been raised 
in this case.  


ORDER

Entitlement to a 50 percent disability rating for service-
connected migraine headaches is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


